Title: To Thomas Jefferson from Christian Keller, 26 November 1805
From: Keller, Christian,Forman, Francis
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore Nov. 26. 1805.
                  
                  Your favr. of 14 Inst. Saying that Mr John Barnes of Geo Town would remit us $216.67. came duly to hand—we beg leave to observe that no such remittance has yet reach’d us & we have thought proper to advise you of the delay
                  We have the Honour to Subscribe ourselves Respectfully Your most obdt. Servts.
                  
                     Keller & Forman 
                     
                  
               